Citation Nr: 1606290	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant and her daughter, L.S.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The Veteran served honorably in the United States Marine Corps from October 1948 to August 1952, to include service in the Republic of Korea.  He died in September 2009.  The Appellant is his surviving spouse, who seeks to establish entitlement to VA benefits based on service connection for the cause of the Veteran's death.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Based on the Appellant's address of record, current jurisdiction is with the Denver, Colorado, RO.

In January 2013, the Appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At the hearing, the Appellant requested that the record be held open for 90 days to allow for the submission of additional evidence, to include an opinion disputing the findings of the death certificate.  The Appellant submitted some additional evidence, which has been considered in the decision rendered below, but did not submit any additional medical opinions.

This case was previously before the Board in November 2013, when it was remanded for further development, to include obtaining medical records and soliciting an expert medical opinion with respect to whether the Veteran's cause of death was related to his military service.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran died in September 2009; the cause of death listed on his death certificate was cardiopulmonary arrest, as a consequence of congestive heart failure (CHF), due to coronary artery disease (CAD); diabetes mellitus type II, and dementia were listed as other significant problems contributing to death but not relating to the aforementioned causes.

2. At the time of his death, the Veteran was service-connected for bilateral hearing loss, rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 70 percent disabling; cold injury residuals in the left and right feet, each rated as 30 percent disabling; cold injury residuals of the right hand, rated as 20 percent disabling; and cold injury residuals of the left hand, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling.  

3. The Veteran's service-connected disabilities are not shown to have caused or materially contributed to the cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2010, the RO sent the Appellant a letter, prior to adjudication of her claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, on remand in December 2013, the Appellant was provided with notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  No additional notice is required. 

Next, VA has a duty to assist the Appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  A VA opinion was obtained regarding the cause of the Veteran's death in March 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Criteria for Service Connection for Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A spouse may also demonstrate that the disability that caused the Veteran's death should have been service-connected.  See 38 C.F.R. § 3.312.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Facts and Analysis

After a review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death have not been met.  38 C.F.R. §§ 3.303, 3.312.

The record shows that the Veteran died in September 2009 and the death certificate lists cardiopulmonary arrest, congestive heart failure, and coronary artery disease as his primary causes of death with diabetes mellitus and dementia listed as contributing causes.  The Appellant contends that the Veteran suffered a fall three days prior to his death which resulted in a broken neck and hastened or contributed to his death, and that this fall was the result of weakness in his legs secondary to his cold injury residuals.  The Appellant further argues that the Veteran's treating physician, who completed the death certificate, was in poor health (he died just days after the Veteran) and may not have properly completed the death certificate.

The record shows that the Veteran sustained frostbite or cold injury to all of his extremities during his service in the Korean War and that service connection was in effect for the long-term residual effects of this experience.  The questions before the Board are two-fold: 1) did the Veteran's service-connected cold injury residuals cause or contribute to his death; and 2) was the Veteran's death the result of his military service or any disability sustained therein.  These questions are interconnected, but can and should be addressed separately.

First, with respect to the Veteran's cold injury residuals, the record shows that the primary symptoms were pain, cramping, poor circulation, and occasional numbness and tingling in the feet, with the left foot being more severely affected.  The Appellant contends that the Veteran's fall in September 2009, shortly before his death, was due to weakness and poor circulation in his legs.  The Appellant and her children have submitted statements attesting to the fact that the Veteran had a history of falling for approximately two years prior to his death.  This history of falling is supported by the VA and private treatment records, although no specific cause for the falls is given.  The fall of most concern to the Appellant took place just a few days before his death, at the care facility where the Veteran was receiving treatment.  The record completed at the time of the fall stated that the Veteran reported having tripped over the food cart and fallen on his face.  He was taken to the emergency room where providers informed the family of a possibility of a cervical fracture which would necessitate placement of an immobilization collar.  The emergency department note states that, in light of the Veteran's PTSD and mental agitation, the family advised that an immobilization collar should not be provided and no X-rays of the Veteran's cervical spine were taken.  The records of the care facility show that after the Veteran's emergency room treatment, he fell on two more occasions, for unknown reasons.

The Board has considered the arguments of the Appellant and the Veteran's children, both at hearing and in written statements, that the Veteran was prone to falling in large part because of the problems with his legs and feet resulting from his cold injury residuals.  The Board accepts the logic of these arguments and the sincerity of the belief that the Veteran's falls were related to his service-connected disabilities.  However, the Appellant and her children are not shown to have the necessary education or expertise to provide an expert opinion as to the cause of the Veteran's falls, to include the one prior to his death which sent him to the emergency room.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical records contained in the claims file, while discussing the Veteran's falls, do not provide any explanation for the cause of the falls or discuss any possible relationship to the Veteran's cold injury residuals.  There is no expert medical opinion of any sort linking the Veteran's falls to his service-connected disabilities, nor any opinion linking the Veteran's death to his falls, to include the most serious fall just days prior to his death.

In light of the evidence of record, or the lack of any evidence of record linking the Veteran's falls to his service-connected disabilities, the Board has no basis to find any relationship between these disabilities and his falls.  Further, as noted, there is no evidence or opinion to indicate that the Veteran's falls, to include the most serious fall just before his death, caused or contributed to cause his death.

Second, with respect to the greater question of whether the Veteran's death was the result of his military service or any disability incurred therein, there is likewise insufficient evidence for a grant of service connection for the cause of the Veteran's death.  The Board notes that a claim of service connection for the cause of the Veteran's death would include not only direct causation, but also contributory causation, even to the extent of having lent assistance to the ultimate cause of death.  38 C.F.R. § 3.312. 

As noted above, the Veteran's death certificate lists his causes of death as cardiopulmonary arrest, CHF, and CAD, with contributory causes of diabetes mellitus and dementia.  While the Appellant has asserted that the death certificate may contain some error based on the fact that the doctor who completed it was terminally ill and apparently had no knowledge of the Veteran's fall with a possible fracture of the cervical spine, she has presented no evidence to refute it.  Further, a review of the Veteran's VA treatment records prior to his death reveals that in May 2009, his cardiologist had suggested that he be placed in hospice care.  VA treatment records beginning in July 2009 refer to the Veteran as being "terminally ill" due to end-stage CHF.  Records from the care facility where the Veteran lived in the few weeks prior to his death describe him as generally weak, frail, and confused, and suffering from dementia with paranoid delusions and anxiety.  Records also show that he received regular visits from hospice staff to monitor his pain levels and overall health.

The Appellant submitted two statements from the Veteran's private treating physician, Dr. Cluff, and one from another private physician, Dr. Paddack [SEE VIRTUAL VA THIRD PARTY CORRESPONDENCE DATED 01/18/2011] with respect to her argument that the Veteran's death was due to his service-connected disabilities.  Dr. Cluff's statements, which are nearly identical, are dated February 1999 and September 2002 and were offered in support of the Veteran's claims of service connection for peripheral vascular disease as a result of his cold injury residuals.  (The Board notes that a rating decision issued in March 2002 denied service connection for deep venous thrombosis (DVT), cardiovascular disease, hypertension, and myocardial infarction, all claimed as a result of the cold injury residuals.  This decision was not appealed and is final.)  Dr. Cluff offered his opinion, based on the Veteran's history, that the damage to the deep tissue and superficial vasculature of the Veteran's lower extremities was related to the potential for vascular insufficiency and venous stasis disease which developed later.  Further, it was his opinion that the Veteran's frozen feet and resulting peripheral vascular disease had contributed to his hypertension and DVT, although, "[u]ndoubtedly, some of his vascular insufficiency and coronary artery disease is attributable to hypercholesterolemia and hypertensive cardiovascular disease."

The statement from Dr. Paddack noted the Veteran's cold injury residuals and the life-long problems he believed were the result, to include psoriasis, skin cancer, dermatitis, paresthesias, chronic leg ulceration, small vessel arterial disease, DVT and pulmonary embolism.  Dr. Paddack asserted that the death certificate contained only one physician's "best guess" as to why the Veteran died and stated that it was just as possible that he suffered a pulmonary embolism as a result of his long and recurrent history of DVT.  Dr. Paddack offered his professional opinion that "the associated sequelae from [the Veteran's] cold related injury could have contributed" to his death.

On remand, at the direction of the Board, VA obtained an expert medical opinion to address the statements offered by the private doctors as discussed above, as well as the arguments by the Appellant, and provide an opinion as to the relationship, if any, between the Veteran's death and his military service.  In this case, the doctor reviewed the Veteran's entire claims file, to include his service treatment records, all VA and private treatment records, and the opinions of Dr. Cluff and Dr. Paddack.  The doctor further listed the various disabilities, diseases, and conditions that the Veteran had been diagnosed with and treated for, to include the difficulties with his legs as a result of the cold injury sustained in service, his history of falls beginning in about April 2007, and the article submitted by the Appellant regarding the long-term sequelae of cold injuries among Korean War veterans.  Based on a complete review of the file and the relevant medical literature, the doctor noted that there was no evidence of any increased risk of long-term cardiac disease or cirrhosis as a result of frostbite injury.  The Veteran was shown to have had all of the classic risk factors for heart disease, including high cholesterol, diabetes, hypertension, positive family history, and even smoking.  Also, the doctor noted that the Veteran's treatment records show that he was in "end stage" heart failure and had been diagnosed with cirrhosis, "both of which are common causes of death, and together are a lethal combination."  The doctor dismissed the assertion by Dr. Cluff linking the Veteran's DVT to his cold injury, noting that the medical literature showed no delayed risk of DVT related to frostbite, and that the Veteran's first incident of DVT occurred 40 years after service.  Further, the doctor dismissed Dr. Paddack's assertions regarding possible pulmonary emboli resulting from DVT, noting that the Veteran had undergone implantation of a filter in the inferior vena cava which would have prevented pulmonary emboli.  Finally, the doctor noted that the Veteran had been diagnosed by his cardiologist with Class III-IV heart failure, which is associated with significantly decreased life expectancy.  Based on the records showing end-stage CHF and the diagnosis of cirrhosis, which would have increased fluid retention and aggravated his already weak heart, the doctor concluded that the Veteran's cause of death (CHF/CAD) "was not at all related to his service connected frostbite injury."

In light of all of the evidence set forth above showing that the Veteran was in end-stage CHF for several months prior to his death, and the opinion of the VA doctor based on a complete review of the record, the Board finds that the Veteran's active duty service and any disabilities caused therein did not cause or contribute to his death.  Moreover, the Board notes that the Veteran's service-connected disabilities did not involve active processes affecting vital organs, and there is no indication that there were resulting debilitating effects or general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of the other diseases or injury that primarily caused his death.  See 38 C.F.R. § 3.312(c)(3); Webster's Medical Desk Dictionary 760 (1986) (defining "vital" as "concerned with or necessary to the maintenance of life").  As such, the Veteran's service-connected disabilities are not contributory causes of death under 38 C.F.R. § 3.312(c)(3).  Id.  

In summation, the preponderance of the evidence is against any finding that the Veteran's military service or any disability incurred in service caused or contributed to his death.  There is no evidence of record to establish any connection between the Veteran's cold injury residuals and his falls prior to his death, and no evidence to establish that his falls were in any way contributory to his death.  In light of these findings, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


